FILED
                            NOT FOR PUBLICATION                              JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50360

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00350-AJB

 v.
                                                 MEMORANDUM*
ADELMO ISIDRO ROSALES-
VELASQUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Adelmo Isidro Rosales-Velasquez appeals from the district court’s judgment

and challenges the 63-month sentence imposed following his jury-trial conviction

for attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rosales-Velasquez first contends that the district court misinterpreted the

requirements for an imperfect duress departure under U.S.S.G. § 5K2.12. The

record belies this argument. To the extent that Rosales-Velasquez challenges the

court’s discretionary denial of the departure under section 5K2.12, our review is

limited to determining whether the court imposed a substantively reasonable

sentence. See United States v. Ellis, 641 F.3d 411, 421 (9th Cir. 2011).

      Rosales-Velasquez also contends that his sentence is substantively

unreasonable because the district court should have accorded more weight to

imperfect duress and other factors. The district court did not abuse its discretion in

imposing Rosales-Velasquez’s sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The sentence at the bottom of the Guidelines is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Rosales-Velasquez’s extensive criminal and

immigration history, and his failure to be deterred by prior sentences. See Gall,
552 U.S. at 51.

      AFFIRMED.




                                           2                                   14-50360